jDETAILED ACTION 
1.	The office action is in response to the application filled on 11/30/2020.
Notice of Pre-AIA  or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 1-6, 8-10 and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fujioke et al. (EP0012629). 
Regarding claim 1. Fujioke et al. discloses (figures 1, 5 -7, 9) a passive, current dependent inductivity comprising a magnetic core 11, windings 15, 17, 18 and at least one bank air gap 14, wherein a saturation region 20 ("by-pass plate") made of magnetic material is arranged between the bank air gap 14 and the windings such that a magnetic flux path Φ1, bifurcates into a first path Φ1, passing through the saturation region 20 and into a second path (without reference sign) passing through the bank air gap 14 and bypassing the saturation region (20), (whereby the magnetic resistance of the first path (through saturation region 20) is lower than the magnetic resistance of the second path (through the bank air gap) for winding currents below a first saturation current and whereby the magnetic resistance of the second path (through the bank air gap) is lower than the magnetic resistance of the first path (through the saturation region) for winding currents above the first saturation current due to (significant) saturation effects occurring in the saturation region 20. Figure 7 shows a curve representing the change in inductance L as the current flowing through the coils is varied from a first saturation current ("small current"), a value of an intermediate inductance plateau (start saturating of saturation region 20") and a final saturation current "large value current"). (cf. D1, page 7, line 31 - page 8, line 32; page 9, lines 10 - 18; page 10, lines 10 - 29; figures 1, 5 -7, 9).
 
Regarding claim 2. Fujioke et al. discloses (figures 1, 5 -7, 9) whereby the saturation region 20 is made of a material with a sharp saturation behavior (as shown on figure 5).  

Regarding claim 3. Fujioke et al. discloses (figures 1, 5 -7, 9) whereby the saturation region 20 is made of ferrite (as shown on figure 5).  

Regarding claim 4. Fujioke et al. discloses (figures 1, 5 -7, 9) whereby all parts of the magnetic core 11 which are not air gaps are made of the same material, preferably ferrite (as shown on figure 5).  

Regarding claim 5. Fujioke et al. discloses (figures 1, 5 -7, 9) whereby the saturation region 20 is adjacent to the windings 15, 17, 18 (as shown on figure 5).  

Regarding claim 6. Fujioke et al. discloses (figures 1, 5 -7, 9) whereby the bank air gap 14 is completely surrounded by magnetic material (as shown on figure 5).  

Regarding claim 8. Fujioke et al. discloses (figures 1, 5 -7, 9) whereby all windings 15, 17, 18 are wound around the same leg of the magnetic core 11 (as shown on figure 5).  

Regarding claim 9. Fujioke et al. discloses (figures 1, 5 -7, 9) whereby the bank air gap 14 extends perpendicular to a longitudinal axis of the winding and crosses the longitudinal axis of the windings 15, 17, 18 above or below the windings (as shown on figure 5).  

Regarding claim 10. Fujioke et al. discloses (figures 1, 5 -7, 9) a central air gap (as shown on figure 5) which is located on the leg of the magnetic core 11 around which the windings 15, 17, 18 are wound (as shown on figure 5).  

Regarding claim 13. Fujioke et al. discloses (figures 1, 5 -7, 9) a choke (6) comprising a passive, current dependent inductivity according to claim 1 (figures 1, 5 -7, 9).  

Allowable Subject Matter
6.	 Claims 7, 11, 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7. The prior art fails to teach “…whereby the bank air gap comprises regions of different thickness and whereby the bank air gap is preferably filled with two different non-magnetic materials, especially partially with air and partially with a solid non- magnetic material. “ 

Regarding claim 11. The prior art fails to teach “…wherein the bank air gap is arranged in the central leg at a height between the middle part and the top part and wherein the central leg, the top part, the bottom part, the middle part and the lateral part are made of the same material and wherein the smallest cross-sectional area of the bottom part is less or equal to the sum of the smallest cross-sectional area of the middle part and the smallest cross-sectional area of the top part and wherein the smallest cross-sectional area of the middle part is smaller than the smallest cross-sectional area of the bottom part such that the middle part comprises the saturation region.” 

Regarding claim 12. The prior art fails to teach “…a bank air gap component made of a material with a relative initial permeability at room temperature r close to 1 to be arranged between the second component and the third component and preferably, a central air gap component made of a material with a relative initial permeability at room temperature r close to 1 to be arranged between the first component and the second component wherein the first, second and third component are preferably made of ferrite.”

Regarding claim 14. The prior art fails to teach “…wherein a) Choosing a value of the first saturation current, a value of a final saturation current and a value of an intermediate inductance plateau b) Choosing the smallest cross-sectional area and the material of the saturation region such that the saturation region saturates when a winding current with the value of the first saturation current flows, c) Choosing the thickness of the bank air gap such that the value of the inductance of the magnetic core equals the value of the chosen intermediate inductance plateau when a winding current with a value greater than the first saturation current but lower than the final saturation current flows, d) Choosing the dimensions and the material of the magnetic core such that it saturates outside the saturation region when a winding current with the value of the final saturation current flows through the magnetic core.“ 


Regarding claim 15. The prior art fails to teach “…wherein a) Choosing a value of an initial inductance plateau b) Choosing the thickness of the central air gap such that the inductance of the inductivity equals the value of the chosen initial inductance plateau when the winding current is less than the first saturation current.”
Conclusion
7. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//AFEWORK DEMISSE/
Examiner, Art Unit 2838
                                                                                                                                                                                                     /ADOLF D BERHANE/Primary Examiner, Art Unit 2838